Citation Nr: 1007937	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-30 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right and left 
knee disorder. 

2.  Entitlement to service connection for a right and left 
ankle disorder. 

3.  Entitlement to service connection for a right and left 
hip disorder. 

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to March 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in March and 
July 2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

As an initial matter, the claims file reflects that the 
Veteran has received medical treatment for his claimed 
disorders at the VA Medical Center (VAMC) in San Juan, Puerto 
Rico.  In a November 2008 statement, the Veteran specifically 
reported that he was undergoing a right knee operation.  
However, as the claims file only includes records from the 
San Juan VAMC dated up to November 2002 (with an isolated 
treatment note dated in January 2007), additional records 
from that facility should be obtained.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992). 

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is: 
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

The Board notes that the Veteran voiced knee complaints and 
was given an ace bandage during active service in July 1972.  
Thereafter, an assessment of lateral meniscus sprain of the 
right knee and right ankle sprain was listed in a July 1988 
reserve service treatment record.  While a July 2002 VA X-ray 
report of the bilateral knees revealed no radiographic 
evidence of osseous, articular soft tissue abnormalities, an 
isolated January 2007 VA treatment note reflected findings of 
knee osteoarthritis, mild degenerative joint disease, and 
large baker's cyst of the right knee.  In a December 2007 
statement, a private physician indicated that the Veteran 
experiences right knee pain, tenderness, and swelling as well 
as pain in his left knee, low back, right hip, and right 
ankle.  The physician opined that the Veteran's "condition" 
started during service.  Thus, the AMC/RO should arrange for 
the Veteran to undergo an examination(s) to determine the 
nature and etiology of the claimed disorders on appeal.

The Veteran further contends that he is entitled to a TDIU 
rating, asserting that he is unemployable.  A review of the 
record reveals that the Veteran is not presently service-
connected for any disability.  Consequently, the Board finds 
the claim for a TDIU is inextricably intertwined with the 
claims for entitlement to service connection that are 
currently appeal; therefore, it must be remanded with the 
service connection claims discussed above for additional 
development.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall obtain VA clinical 
records pertaining to the claimed 
disabilities from the VAMC in San Juan for 
the period from November 2002 to the 
present.  

2.  The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature and 
etiology of any right and left knee, right 
and left hip, right and left ankle, or 
back disorder found to be present.  The 
claims file should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed and 
all findings should be reported in detail.  

The examiner is requested to opine as to 
whether it is at least as likely as not 
that any right and left knee, right and 
left hip, right and left ankle, and/or 
back disorder found to be present had its 
onset in or is related to his period of 
active service.  In doing so, the examiner 
should acknowledge and discuss the in-
service knee complaints in July 1972, the 
right knee and right ankle sprain 
identified in July 1988 during the 
Veteran's reserve service, the private 
physician's December 2007 statement, and 
the Veteran's statements regarding 
continuity of symptomatology since 
service.  The rationale for all opinions 
expressed should be provided in a legible 
report. 

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


